
	
		II
		111th CONGRESS
		2d Session
		S. 3737
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Enzi (for himself,
			 Mr. Harkin, Mr.
			 Burr, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act and title XVIII of
		  the Social Security Act to make the provision of technical services for medical
		  imaging examinations and radiation therapy treatments safer, more accurate, and
		  less costly. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consistency, Accuracy,
			 Responsibility, and Excellence in Medical Imaging and Radiation Therapy Act of
			 2010.
		2.PurposeThe purpose of this Act is to improve the
			 quality and value of health care by increasing the safety and accuracy of
			 medical imaging examinations and radiation therapy procedures, thereby reducing
			 duplication of services and decreasing costs.
		3.Quality of
			 medical imaging and radiation therapyPart F of title III of the Public Health
			 Service Act (42 U.S.C. 262 et seq.) is amended by adding at the end the
			 following:
			
				4Medical imaging
				and radiation therapy
					355.Quality of
				medical imaging and radiation therapy
						(a)Qualified
				personnel
							(1)In
				generalEffective January 1, 2013, personnel who perform or plan
				the technical component of either medical imaging examinations or radiation
				therapy procedures for medical purposes shall be qualified under this section
				to perform or plan such services.
							(2)QualificationsIndividuals
				qualified to perform or plan the technical component of medical imaging
				examinations or radiation therapy procedures shall—
								(A)possess current
				certification in the medical imaging or radiation therapy modality or service
				they plan or perform from a certification organization designated by the
				Secretary pursuant to subsection (c); or
								(B)possess current
				State licensure or certification, where—
									(i)such services and
				modalities are within the scope of practice as defined by the State for such
				profession; and
									(ii)the requirements
				for licensure, certification, or registration meet or exceed the standards
				established by the Secretary pursuant to this section.
									(3)State
				licensure, certification, or registration
								(A)In
				generalNothing in this section shall be construed to diminish
				the authority of a State to define requirements for licensure, certification,
				or registration, the requirements for practice, or the scope of practice of
				personnel.
								(B)LimitationThe
				Secretary shall not take any action under this section that would require
				licensure by a State of personnel who perform or plan the technical component
				of medical imaging examinations or radiation therapy procedures.
								(4)ExemptionsThe
				qualification standards described in this subsection and the payment provisions
				in section 1848(b)(4)(C) of the Social Security Act shall not apply to
				physicians (as defined in section 1861(r) of the Social Security Act (42 U.S.C.
				1395x(r))) or to nurse practitioners and physician assistants (each as defined
				in section 1861(aa)(5) of the Social Security Act (42 U.S.C. 1395x(aa)(5))).
				Such practitioners shall not be included under the terms
				personnel or qualified personnel for purposes of
				this section.
							(b)Establishment
				of standards
							(1)In
				generalFor the purposes of determining compliance with
				subsection (a), the Secretary, in consultation with recognized experts in the
				technical provision of medical imaging or radiation therapy services, shall
				establish minimum standards for personnel who perform, plan, evaluate, or
				verify patient dose for medical imaging examinations or radiation therapy
				procedures. Such standards shall not apply to the equipment used.
							(2)Recognized
				experts
								(A)In
				generalFor the purposes of this subsection, the Secretary shall
				select recognized expert advisers to reflect a broad and balanced input from
				all sectors of the health care community that are involved in the provision of
				services of the type described in paragraph (1) to avoid undue influence from
				any single sector of practice relating to the content of such standards.
								(B)DefinitionIn
				this paragraph, the term recognized experts includes—
									(i)representatives
				of all medical specialties and providers that perform or plan medical imaging
				procedures;
									(ii)representatives
				of all medical specialties and providers that perform or plan radiation therapy
				procedures;
									(iii)medical imaging
				and radiation therapy technology experts; and
									(iv)other experts
				determined appropriate by the Secretary.
									(3)Minimum
				standardsMinimum standards established under this subsection
				shall reflect the unique or specialized nature of the technical services
				provided, and shall represent expert consensus from those practicing in each of
				the covered imaging modalities and radiation therapy procedures as to what
				constitutes excellence in practice and be appropriate to the particular scope
				of care involved.
							(4)Allowance for
				additional standardsNothing in this subsection shall be
				construed to prohibit a State or certification organization from requiring
				compliance with standards that exceed the minimum standards specified by the
				Secretary pursuant to this subsection.
							(5)TimelineNot
				later than 12 months after the date of enactment of this section, the Secretary
				shall promulgate regulations for the purposes of carrying out this
				subsection.
							(c)Designation of
				certification organizations
							(1)In
				generalThe Secretary shall establish a program for designating
				certification organizations that the Secretary determines have established
				appropriate procedures and programs for certifying personnel as qualified to
				furnish medical imaging or radiation therapy services.
							(2)FactorsWhen
				designating certification organizations under this subsection, and when
				reviewing or modifying the list of designated organizations for the purposes of
				paragraph (4)(B), the Secretary shall consider—
								(A)whether the
				certification organization has established certification requirements for
				individuals that are consistent with or exceed the minimum standards
				established in subsection (b);
								(B)whether the
				certification organization has established a process for the timely integration
				of new medical imaging or radiation therapy services into the organization's
				certification program;
								(C)whether the
				certification organization has established education and continuing education
				requirements for individuals certified by the organization;
								(D)whether the
				organization has established reasonable fees to be charged to those applying
				for certification;
								(E)whether the
				examinations leading to certification by the certification organization are
				accredited by an appropriate accrediting body as defined in subsection
				(d);
								(F)the ability of
				the certification organization to review applications for certification in a
				timely manner; and
								(G)such other
				factors as the Secretary determines appropriate.
								(3)Equivalent
				education, training, and experience
								(A)In
				generalFor purposes of this section, the Secretary shall,
				through regulation, provide a process for individuals whose training or
				experience are determined to be equal to, or in excess of, those of a graduate
				of an accredited educational program in that specialty to demonstrate their
				experience meets the educational standards for qualified personnel in their
				imaging modality or radiation therapy procedures. Such process may include
				documentation of items such as—
									(i)years and type of
				experience;
									(ii)a list of
				settings where experience was obtained; and
									(iii)verification of
				experience by supervising physicians or clinically qualified hospital
				personnel.
									(B)EligibilityThe
				Secretary shall not recognize any individual as having met the educational
				standards applicable under this paragraph based on experience pursuant to the
				authority of subparagraph (A) unless such individual was performing or planning
				the technical component of medical imaging examinations or radiation therapy
				treatments prior to the date of enactment of this section
								(C)Certification
				test requirementTo be eligible to be certified under this
				subsection an individual shall, not later than 18 months after the date on
				which the list of designated certification organizations is published under
				paragraph (4), successfully complete a certification examination administered
				by a designated certification organization. During such 18-month period, the
				penalties provided for under section 1848(b)(4)(C) of the Social Security Act
				(as added by section 4 of the Consistency,
				Accuracy, Responsibility, and Excellence in Medical Imaging and Radiation
				Therapy Act of 2010) shall not apply to such individuals.
								(4)Process
								(A)RegulationsNot
				later than July 1, 2012, the Secretary shall promulgate regulations for
				designating certification organizations pursuant to this subsection.
								(B)Designations
				and listNot later than January 1, 2013, the Secretary shall make
				determinations regarding all certification organizations that have applied for
				designation pursuant to the regulations promulgated under subparagraph (A), and
				shall publish a list of all certification organizations that have received a
				designation.
								(C)Periodic review
				and revisionThe Secretary shall periodically review the list
				under subparagraph (B), taking into account the factors established under
				paragraph (2). After such review, the Secretary may, by regulation, modify the
				list of certification organizations that have received such designation.
								(D)Certifications
				prior to removal from listIf the Secretary removes a
				certification organization from the list of certification organizations
				designated under subparagraph (B), any individual who was certified by the
				certification organization during or before the period beginning on the date on
				which the certification organization was designated as a certification
				organization under such subparagraph, and ending on the date on which the
				certification organization is removed from such list, shall be considered to
				have been certified by a certification organization designated by the Secretary
				under such subparagraph for the remaining period that such certification is in
				effect.
								(d)Approved
				accrediting bodies
							(1)In
				generalNot later than 24 months after the date of enactment of
				this section, the Secretary shall publish a list of entities that are approved
				accrediting bodies for certification organizations for purposes of subsection
				(c)(2)(E). The Secretary shall revise such list as appropriate.
							(2)Requirements
				for approvalThe Secretary shall not approve an accrediting body
				for certification organizations under this subsection unless the Secretary
				determines that such accrediting body—
								(A)is a nonprofit
				organization;
								(B)is a national or
				international organization with accreditation programs for examinations leading
				to certification by certification organizations;
								(C)has established
				standards for recordkeeping and to minimize the possibility of conflicts of
				interest; and
								(D)demonstrates
				compliance with any other requirements established by the Secretary.
								(3)Withdrawal of
				approvalThe Secretary may withdraw the approval of an
				accrediting body under this paragraph if the Secretary determines that the body
				does not meet the requirements of paragraph (2).
							(e)Alternative
				standards for rural and underserved areas
							(1)In
				generalThe Secretary shall determine whether the standards
				established under subsection (a) must be met in their entirety for medical
				imaging examinations or radiation therapy procedures that are performed and
				planned in a geographic area that is determined by the Medicare Geographic
				Classification Review Board to be a rural area or that is
				designated as a health professional shortage area. If the Secretary determines
				that alternative standards for such rural areas or health professional shortage
				areas are appropriate to ensure access to quality medical imaging examinations
				or radiation therapy procedures, the Secretary is authorized to develop such
				alternative standards.
							(2)State
				discretionThe chief executive officer of a State may submit to
				the Secretary a statement declaring that an alternative standard developed
				under paragraph (1) is inappropriate for application to such State, and such
				alternative standard shall not apply in such submitting State. The chief
				executive officer of a State may rescind a statement described in this
				paragraph following the provision of appropriate notice to the
				Secretary.
							(f)Rule of
				constructionNotwithstanding any other provision of this section,
				individuals who provide medical imaging examinations relating to mammograms
				shall continue to meet the regulations applicable under the Mammography Quality
				Standards Act of 1992 (as amended).
						(g)DefinitionAs
				used in this section:
							(1)Medical
				imagingThe term medical imaging means any
				examination or procedure used to visualize tissues, organs, or physiologic
				processes in humans for the purpose of detecting, diagnosing, treating, or
				impacting the progression of disease or illness. For purposes of this section,
				such term does not include routine dental or ophthalmologic diagnostic
				procedures or ultrasound guidance of vascular access procedures.
							(2)PerformThe
				term perform, with respect to medical imaging or radiation
				therapy, means—
								(A)the act of
				directly exposing a patient to radiation, including ionizing or radio frequency
				radiation, to ultrasound, or to a magnetic field for purposes of medical
				imaging or for purposes of radiation therapy; and
								(B)the act of
				positioning a patient to receive such an exposure.
								(3)PlanThe
				term plan, with respect to medical imaging or radiation therapy,
				means the act of preparing for the performance of such a procedure on a patient
				by evaluating site-specific information, based on measurement and verification
				of radiation dose distribution, computer analysis, or direct measurement of
				dose, in order to customize the procedure for the patient.
							(4)Radiation
				therapyThe term radiation therapy means any
				procedure or article intended for use in the cure, mitigation, treatment, or
				prevention of disease in humans that achieves its intended purpose through the
				emission of ionizing or non-ionizing
				radiation.
							.
		4.Required
			 standards for medical imaging and radiation therapySection 1848(b)(4) of the Social Security
			 Act (42 U.S.C. 1395w–4(b)(4)) is amended by adding at the end the following new
			 subparagraph:
			
				(E)Required
				standards for medical imaging and radiation therapy servicesWith respect to expenses incurred for the
				planning and performing of the technical component of medical imaging
				examinations or radiation therapy procedures (as defined in subsection (g) of
				section 355 of the Public Health Service Act) furnished on or after January 1,
				2013, payment shall be made under this section only if the examination or
				procedure is planned or performed by an individual who meets the requirements
				established by the Secretary under such section
				355.
				.
		5.Report on the
			 effects of this Act
			(a)In
			 generalNot later than 5 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services, acting through the
			 Director of the Agency for Healthcare Research and Quality, shall submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate, the
			 Committee on Finance of the Senate, and the Committee on Energy and Commerce of
			 the House of Representatives, a report on the effects of this Act.
			(b)RequirementsThe
			 report under subsection (a) shall include the types and numbers of individuals
			 qualified to perform or plan the technical component of medical imaging or
			 radiation therapy services for whom standards have been developed, the impact
			 of such standards on diagnostic accuracy and patient safety, and the
			 availability and cost of services. Entities reimbursed for technical services
			 through programs operating under the authority of the Secretary of Health and
			 Human Services shall be required to contribute data to such report.
			
